Per Curiam.
A motion is made to dismiss this case : 1st. Because there was no petition for the writ of error; 2d. Because there is no writ of error bond ; 3d. Because there is no such record filed as the writ of error describes ; 4th. Because it appears the judgment has been satisfied.
• 1. The writ of error having been issued by the clerk of the circuit court, we must presume that he had a petition, and proceeded according to the statute.
2. A bond is only necessary where there is a supersedeas ; here there is none, the case being brought up by the plaintiff.
3. The writ of error names the sureties in the forthcoming bond, as well as the defendants in the original judgment. As the bond was quashed this was unnecessary, as no objection was taken to that proceeding. But still their names appear in the record, and the writ of error sufficiently describes the record, and identifies it, to show that there cannot be a mistake. But if we were to quash it, we should, under the rule, be compelled to grant a new one.
*6884. The question of satisfaction involves the whole merits of the case. It is the judgment of satisfaction which the plaintiffs in error seek to reverse. We cannot dismiss on this ground.